Citation Nr: 1332906	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus.

2.  Entitlement to service connection for left wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from August 1984 to April 2006.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Roanoke, Virginia.

In correspondence received in July 2013 the Veteran indicated that she no longer desired a Board hearing.

A November 2012 rating decision granted service connection for sinusitis, tension headaches, cervical strain, thoracolumbar strain, allergic rhinitis, asthma, left shoulder tendonitis, left knee Osgood Schlatter's Disease, right knee Osgood Schlatter's Disease, right ankle tendonitis, bilateral pes planus, and anemia.  The Veteran has not expressed disagreement with any aspect of the November 2012 rating decision.


FINDING OF FACT

On July 16, 2013, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to service connection for bilateral hallux valgus and entitlement to service connection for left wrist disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for bilateral hallux valgus and entitlement to service connection for left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, in a July 2013 email (and in July 2013 correspondence submitted through her representative), a desire to withdraw the issues of entitlement to service connection for bilateral hallux valgus and entitlement to service connection for left wrist disability; hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The issue of entitlement to service connection for bilateral hallux valgus is dismissed.

The issue of entitlement to service connection for left wrist disability is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


